Case: 2:20-cv-04119-ALM-EPD Doc #: 38 Filed: 09/30/20 Page: 1 of 5 PAGEID #: 1376                   (1 of 5)


                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
       Clerk                        CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                 Filed: September 30, 2020




Ms. Amy L. Hiers
Prosecuting Attorney's Office
for the County of Franklin
373 S. High Street
13th Floor
614-5253910
Columbus, OH 43215

Mr. Nick A. Soulas Jr.
Prosecuting Attorney's Office
for the County of Franklin
373 S. High Street
13th Floor
Columbus, OH 43215

Mr. Zachary Michael Swisher
Sybert, Rhoad, Lackey & Swisher
153 S. Liberty Street
Powell, OH 43065

                     Re: Case No. 20-3983, John Doe v. Franklin Cnty Children Serv, et al
                         Originating Case No. : 2:20-cv-04119

Dear Counsel:

   The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Amy E. Gigliotti on behalf of Julie A. Connor
                                                 Case Manager
                                                 Direct Dial No. 513-564-7012

cc: Mr. Richard W. Nagel

Enclosure
Case: 2:20-cv-04119-ALM-EPD Doc #: 38 Filed: 09/30/20 Page: 2 of 5 PAGEID #: 1377                    (2 of 5)



                                          No. 20-3983
                                                                                      FILED
                             UNITED STATES COURT OF APPEALS                     Sep 30, 2020
                                                                           DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT


JOHN DOE,                                               )
                                                        )
       Plaintiff-Appellee,                              )
                                                        )
v.                                                      )                 ORDER
                                                        )
FRANKLIN COUNTY CHILDREN SERVICES;                      )
CHARLES SPINNING, Director; ATHA                        )
SANDERS,                                                )
                                                        )
       Defendants-Appellants,                           )
                                                        )
JOHN/JANE DOE,                                          )
                                                        )
       Defendant.                                       )




       Before: STRANCH, THAPAR, and READLER, Circuit Judges.


       John Doe is a thirteen-year-old boy in the temporary custody of Franklin County Children

Services. He had been living with his mother in Ohio, but Children Services suspected that he was

being abused or neglected. So Children Services filed a case in Ohio state court to have Doe

removed from his mother’s home. The court ordered Doe removed, and it is now presiding over

the resulting custody dispute. During the proceedings, the state court gave Children Services

custody of Doe. Children Services then placed Doe with his maternal grandmother in Ohio, and

Doe would like to remain there. But Child Services decided to place Doe with his father in Florida

after Florida officials determined that the father could provide Doe with a suitable home.
Case: 2:20-cv-04119-ALM-EPD Doc #: 38 Filed: 09/30/20 Page: 3 of 5 PAGEID #: 1378                      (3 of 5)

                                           No. 20-3983
                                               -2-

       When Child Services made the decision to transfer Doe to his father’s custody, Doe sued

them in federal court. He alleges that Children Services denied him due process by making this

placement decision without giving him an opportunity to be heard. The district court granted Doe

a preliminary injunction preventing Children Services from moving him to Florida. Children

Services appealed and moved to stay the injunction pending the appeal. In this order, we consider

only the motion to stay the injunction.

       One of the four factors we consider when deciding a motion to stay is whether the applicant

has “made a strong showing that it is likely to succeed on the merits.” Nken v. Holder, 556 U.S.

418, 426 (2009). Children Services offers three arguments to establish its likelihood of success on

appeal: (1) the district court should have abstained under Younger v. Harris, 401 U.S. 37 (1971),

(2) the district court should have abstained under the Rooker-Feldman doctrine, and (3) the district

court should not have granted the injunction because Doe cannot prevail on his procedural due

process claim. We address them in turn.

       First, only three categories of cases call for Younger abstention: ongoing state criminal

prosecutions, state proceedings that are “akin to criminal prosecution,” and civil proceedings

“involving certain orders that are uniquely in furtherance of the state courts’ ability to perform

their judicial functions.” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72–73, 78 (2013).

Children Services has never argued that any of these three categories apply to this case.

       In any event, only the second category could plausibly describe the underlying state court

proceeding. Children Services filed the case to remove Doe from a potentially abusive home, and

“the temporary removal of a child in a child-abuse context is . . . in aid of and closely related to

criminal statutes.” Moore v. Sims, 442 U.S. 415, 423 (1979) (cleaned up); see also Sprint, 571

U.S. at 77–79. But removal proceedings are not at all “akin to criminal prosecution” as far as the
Case: 2:20-cv-04119-ALM-EPD Doc #: 38 Filed: 09/30/20 Page: 4 of 5 PAGEID #: 1379                         (4 of 5)

                                            No. 20-3983
                                                -3-

child is concerned. And here, it is the child who has filed the federal lawsuit. That difference

matters, because the Court has described proceedings in this second category as those that are

“characteristically initiated to sanction the federal plaintiff.” Sprint, 571 U.S. at 79. That does not

describe this case, where the federal plaintiff is not an abusive parent, but a child. In the absence

of full and thorough briefing, we will not broadly construe the Younger categories to apply to this

different situation—especially given the Court’s instruction that Younger “extends to the three

‘exceptional circumstances’ [it has identified], but no further.” Id. at 82.

       Second, the Rooker-Feldman doctrine does not apply to Doe’s case. That doctrine “merely

recognizes” that federal district courts lack jurisdiction to review state court judgments, and it has

“no application to judicial review of executive action, including determinations made by a state

administrative agency.” Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 644 n.3

(2002). Doe is not challenging a state court judgment; he is challenging the decision of Children

Services, an agency of Franklin County, Ohio. There is thus no Rooker-Feldman bar to his suit.

       Children Services’ third and final merits argument is that Doe is unlikely to prevail on his

due process claim, so the district court erred in granting an injunction even if the case was properly

before it. But in a motion to stay, our task is to evaluate Children Services’ likelihood of success

in appealing the injunction—that is not the same as Doe’s likelihood of success on his due process

claim. Doe’s likelihood of success is but one of four factors that the district court considers when

granting an injunction, and on appeal we review the court’s overall consideration of the factors for

abuse of discretion. City of Pontiac Retired Emps. Ass’n v. Schimmel, 751 F.3d 427, 430 (6th Cir.

2014). Doe’s claim to a due process violation is not completely implausible, and the other factors

seem to weigh strongly in his favor: Irreparable harm can come from uprooting a thirteen-year-

old boy from his home state and sending him to live in an unfamiliar state with a parent he’s only
Case: 2:20-cv-04119-ALM-EPD Doc #: 38 Filed: 09/30/20 Page: 5 of 5 PAGEID #: 1380                        (5 of 5)

                                            No. 20-3983
                                                -4-

recently come to know. (Not to mention enrolling him in a new school—with new classmates and

different pandemic protocols—in the middle of the semester.)            And the harm to others is

comparatively low—the father has an interest in living with his child, but a temporary preservation

of the status quo is less harmful to him than the destabilization would be to Doe. Finally, any

public interest in moving Doe to Florida under these circumstances is also low. Thus, Children

Services has not made a strong showing that the district court abused its discretion when it balanced

these factors and ultimately granted the injunction.

       Children Services’ three merits arguments—whether considered alone or together—do not

amount to a strong showing of likely success on appeal. And the balance of harms again weighs

in Doe’s favor: staying the injunction might cause Doe to be moved to Florida now and then

shuffled back to Ohio once the appeal is decided. Any monetary and bureaucratic costs that

Children Services will face are far less severe in comparison. Thus, we decline to exercise our

discretion to stay the injunction.

       We emphasize that this decision is limited to the unusual procedural nature of this case.

The states’ interest in resolving child-custody disputes is exceptionally strong, and federal court

involvement in custody proceedings will almost always be inappropriate. Although we decline to

stay the injunction in this case, we caution all district courts against entangling themselves in this

area of traditional state concern.

       The motion to stay the district court’s preliminary injunction is DENIED.

                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk
